STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    December 1, 2015
               Plaintiff-Appellee,

v                                                                   No. 322420
                                                                    Jackson Circuit Court
WILLIAM CODY SCHAEFER,                                              LC No. 12-004778-FC

               Defendant-Appellant.


Before: METER, P.J., and BORRELLO and BECKERING, JJ.

PER CURIAM.

        A jury convicted defendant of two counts of assault of a prison employee, MCL
750.197c(1), but acquitted him of two counts each of assault with intent to commit murder, MCL
750.83, and assault with intent to do great bodily harm less than murder, MCL 750.84. The trial
court sentenced defendant as a fourth-offense habitual offender, MCL 769.12, to a prison term of
76 to 240 months for each conviction, to be served concurrently with each other but
consecutively to the sentence defendant was serving at the time he committed the offenses.
Defendant appeals as of right. We affirm defendant’s convictions, but remand for further
determinations regarding defendant’s sentences.

        Defendant was convicted of physically assaulting two correctional officers in the housing
unit in which defendant resided. The assault occurred when the officers were distributing
commissary items to prisoners at the correctional facility. The prosecution alleged that
defendant, an inmate at the facility, struck an officer, pushed another, and attempted to push both
officers off the fourth floor gallery walk. Defendant presented several witnesses who admitted
viewing the altercation, but denied seeing defendant attempt to push the officers off the gallery
walk. The jury convicted defendant of both counts of assault of a prison employee, but acquitted
him of the remaining charges of assault with intent to commit murder or assault with intent to do
great bodily harm less than murder.

        On appeal, defendant first argues that the offense of simple assault is a necessarily
included lesser offense of assault of a prison employee and that the trial court erred by denying
his request to instruct the jury on simple assault.

       Waiver constitutes the intentional abandonment of a known right. People v Carter, 462
Mich. 206, 215; 612 NW2d 144 (2000). A party who waives a known right cannot seek appellate
review of a claimed deprivation of the right. Id. Although the transcript is not entirely clear
                                                -1-
because multiple people were speaking at one time, it in fact appears that defense counsel was
affirmatively stating that the defense was not requesting the instruction on simple assault as a
lesser offense for the charge of assault of a prison employee, thus waiving the present issue. At
any rate, even if the issue was not waived, appellate relief is unwarranted.

        Because defendant did not request an instruction on simple assault as a lesser offense of
assault of a prison employee,1 appellate review is limited to ascertaining whether plain error
occurred that affected defendant’s substantial rights. People v Young, 472 Mich. 130, 135; 693
NW2d 9801 (2005); People v Carines, 460 Mich. 750, 763; 597 NW2d 130 (1999).

       An instruction on a necessarily included lesser offense is proper if the charged greater
offense requires the jury to find a disputed factual element that is not part of the lesser offense
and the instruction is supported by a rational view of the evidence. MCL 768.32(1); People v
Reese, 466 Mich. 440, 446; 647 NW2d 498 (2002). An offense is necessarily included if the
elements of that offense are subsumed within the elements of the greater offense. People v
Wilder, 485 Mich. 35, 41; 780 NW2d 265 (2010).

        Defendant was convicted of violating MCL 750.197c(1), which indicates that “[a] person
lawfully imprisoned in a . . . place of confinement established by law for any term . . . who,
without being discharged from the place of confinement, . . . assaults an employee of the place of
confinement . . . knowing the person to be an employee . . . is guilty of a felony . . . .” The
statute requires an assault, plus additional elements. Therefore, an assault is a necessarily
included lesser offense of assault of a prison employee. However, to be entitled to a lesser
offense instruction, the lesser offense must also be supported by a rational view of the evidence.

        Defendant relies on Hamed v Wayne Co, 490 Mich. 1; 803 NW2d 237 (2011), as support
for his argument. In that case, the plaintiff was sexually assaulted by a sheriff’s deputy when she
was incarcerated in the Wayne County Jail. Id. at 6. The Hamed Court held that the defendants
could not be found vicariously liable for the assault because the deputy was acting outside the
scope of his employment when the deputy committed the unforeseeable criminal act. Id. at 11,
36. Defendant’s reliance on Hamad is misplaced. That case concerned a claim under the Civil
Rights Act, MCL 37.2101 et seq., involving a criminal act by the sheriff’s deputy. In this case,
the correctional officers were not charged with any criminal offense, and no evidence supported
a finding that the officers were not acting within the scope of their employment when the
incident occurred. Defendant did not dispute that the officers were employed as corrections
officers at a place of confinement or that he was imprisoned at the facility, and the undisputed
evidence indicated that defendant’s altercation with the officers occurred as they were
distributing commissary items to prisoners during the course of their employment. No rational
view of the evidence would have permitted the jury to find that defendant committed an assault
against the officers while they were not employees at a place of confinement, or that defendant


1
  Defendant was charged in the information with assault with intent to commit murder, assault
with intent to commit great bodily harm less than murder, and assault of a prison employee.
Defense counsel requested an instruction on simple assault as a lesser offense of assault with
intent to murder and assault with intent to commit great bodily harm less than murder.


                                                -2-
was not a prisoner, at the time of the assault. Accordingly, failure to instruct on simple assault as
a lesser included offense of assault of a prison employee was not plain error. The trial court’s
failure to instruct on that offense did not deny defendant due process. See Scott v Elo, 302 F3d
598, 606 (CA 6, 2002).

       Next, defendant argues that the trial court erred by requiring him to appear before the jury
while shackled to the courtroom floor. We review for an abuse of discretion a trial court’s
decision to grant or deny a defendant’s request to remove shackles. People v Dixon, 217 Mich
App 400, 404-405; 552 NW2d 663 (1996).

       Absent extraordinary circumstances, a defendant has a right to be free of shackles or
handcuffs in the courtroom as an element of the right to a fair trial. People v Payne, 285 Mich
App 181, 186; 774 NW2d 714 (2009). Shackles are permitted “on a finding supported by record
evidence that this is necessary to prevent escape, injury to persons in the courtroom or to
maintain order.” People v Dunn, 446 Mich. 409, 425; 521 NW2d 255 (1994).

        Defendant argues that the trial court failed to make sufficient particularized findings to
support its decision to require him to remain in shackles. See United States v Miller, 531 F3d
340, 345 (CA 6, 2008). Defendant asserts that the trial court should have held a hearing to
gather evidence on which to base its decision. See, e.g., Kennedy v Cardwell, 487 F2d 101, 107,
110 (CA 6, 1973). We disagree.

        The trial court based its decision to deny defendant’s request to remove the shackles on
the facts that defendant had prior convictions involving fleeing or resisting, that defendant was
on trial for assaulting corrections officers, that the design of the courthouse would allow
defendant to disappear quickly if he managed to get out the door, and that defendant was wearing
street clothes and would be able to blend in easily with other persons if he managed to leave the
courtroom. These findings were specific to defendant’s case and demonstrated that shackles
were necessary to prevent defendant’s escape and to maintain order in the courtroom.
Accordingly, the trial court did not abuse its discretion by denying defendant’s request to remove
the shackles. Moreover, because the facts on which the court relied were already a matter of
record, the trial court was not required to hold an evidentiary hearing.

        Further, a defendant who seeks relief from a conviction based on the fact that the jury
viewed him in shackles is required to show that he was prejudiced as a result. People v Horn,
279 Mich. App. 31, 37; 755 NW2d 212 (2008). The record discloses that the jury pool was aware
that defendant was shackled to the floor. Although one potential juror stated that the fact that
defendant was shackled would make it difficult for him to be impartial, that juror was dismissed
for cause. Immediately thereafter, the trial court advised the jurors that the offense from which
the charges arose took place in a correctional facility and that it should come as no surprise that
some precautions would be taken for that reason. No other prospective juror raised concerns
about the fact that defendant was shackled. We conclude, in light of all the circumstances, that
defendant has not demonstrated that he was prejudiced because the jury viewed him in shackles.

        Finally, defendant argues that the trial court violated his Sixth Amendment right to a jury
trial by relying on facts not found by the jury or admitted by defendant to increase the floor of


                                                -3-
the sentencing guidelines, contrary to Alleyne v United States, 570 US ___; 133 S. Ct. 2151; 186 L
Ed 2d 314 (2013). We agree and remand for further inquiry regarding defendant’s sentences.

       In Apprendi v New Jersey, 530 U.S. 466, 490; 120 S. Ct. 2348; 147 L. Ed. 2d 435 (2000), the
United States Supreme Court held that the Sixth and Fourteenth Amendments to the United
States Constitution prohibit the increase of a maximum sentence based on judicial fact-finding.
The Apprendi Court held that “[o]ther than the fact of a prior conviction, any fact that increases
the penalty for a crime beyond the prescribed statutory maximum must be submitted to a jury,
and proved beyond a reasonable doubt.” Id. In Alleyne, the Supreme Court extended the
Apprendi rule to mandatory minimum sentences; the Alleyne Court held that facts that increase a
mandatory minimum sentence must be found by a jury. Alleyne, 133 S. Ct. at 2163.

        In People v Lockridge, 498 Mich. 358; ___ NW2d ___ (2015) (Docket No. 149073), cert
pending, the Michigan Supreme Court extended Alleyne to Michigan’s sentencing scheme. The
Lockridge Court held that Michigan’s sentencing guidelines scheme violates the Sixth
Amendment because the guidelines allow a trial court to use facts found by a preponderance of
the evidence to score the offense variables (OVs) and to increase the bottom (i.e., the floor) of
the sentencing guidelines range. See id. at ___; slip op at 11. The Lockridge Court struck down
the mandate in MCL 769.34(2)—that a trial court impose a sentence within the guidelines
range—if that range resulted from facts beyond those found by a jury beyond a reasonable doubt
or admitted by the defendant. Lockridge, 498 Mich at ___; slip op at 29. The Lockridge Court
also struck down the requirement in MCL 769.34(3) that a trial court articulate substantial and
compelling reasons if it departs from the guidelines. Lockridge, 498 Mich at ___; slip op at 2.
Trial courts must still determine the applicable guidelines range and take that range into account
when imposing sentence. Id. A range calculated in violation of Alleyne is advisory only. Id.
The Lockridge Court concluded:

               To make a threshold showing of plain error that could require
       resentencing, a defendant must demonstrate that his or her OV level was
       calculated using facts beyond those found by the jury or admitted by the
       defendant and that a corresponding reduction in the defendant’s OV score to
       account for the error would change the applicable guidelines minimum sentence
       range. If a defendant makes that threshold showing and was not sentenced to an
       upward departure sentence, he or she is entitled to a remand for the trial court for
       that court to determine whether plain error occurred, i.e., whether the court would
       have imposed the same sentence absent the unconstitutional constraint on its
       discretion. If the trial court determines that it would not have imposed the same
       sentence but for the constraint, it must resentence the defendant. [Id. at ___; slip
       op at 36-37.]




                                               -4-
This procedure was modeled on the procedure adopted in United States v Crosby, 397 F3d 103
(CA 2, 2005). See Lockridge, 498 Mich at ___; slip op at 33.2

         We agree with defendant that the trial court’s scoring of OVs 3, 4, 12, and 19 was based
on facts not found by the jury or admitted by defendant. Specifically, the jury did not find, nor
did defendant admit, (1) that one of the correctional officers sustained a bodily injury requiring
medical treatment to support the 10-point score for OV 3, MCL 777.33(1)(d); (2) that one of the
correctional officers sustained a psychological injury requiring professional treatment to support
the 10-point score for OV 4, MCL 777.34(1)(a); (3) that defendant committed three or more
contemporaneous and felonious criminal acts against a person to support the 25-point score for
OV 12, MCL 777.42(1)(a); or (4) that defendant’s assaults threatened the security of a penal
institution to support the 25-point score for OV 19, MCL 777.49(a).

        Further, the 70 points attributable to the scoring of OVs 3, 4, 12, and 19 affect
defendant’s placement in the cell of the sentencing grid under which he was sentenced. Had
those variables not been scored, defendant’s OV score would be reduced to 10 points, placing
him in OV Level II (10-24 points) instead of OV Level VI (75+ points), which, combined with
defendant’s placement in PRV Level F, would reduce the guidelines range from 24 to 76 months
to 12 to 48 months, as enhanced for defendant’s fourth-offense habitual offender status. MCL
777.66; MCL 777.21(3)(c). Thus, defendant’s guidelines range was unconstitutionally
constrained by a violation of the Sixth Amendment. Lockridge, 498 Mich at ___; slip op at 32.
Therefore, we remand this case for further determinations regarding defendant’s sentences in
accordance with the procedure outlined in Lockridge, id. at ___; slip op at 33-36.

       We affirm defendant’s convictions, but remand for further determinations regarding
defendant’s sentences in accordance with this opinion. We do not retain jurisdiction.



                                                            /s/ Patrick M. Meter
                                                            /s/ Stephen L. Borrello




2
  Although the Lockridge Court adopted this procedure in the context of addressing an
unpreserved claim of error, this Court recently held in People v Stokes, ___ Mich App ___; ___
NW2d ___ (2015) (Docket No. 321303); slip op at 11, that the Crosby remand procedure applies
“to both preserved and unpreserved errors.”


                                               -5-